 



Exhibit 10.36

122



--------------------------------------------------------------------------------



 



FORM OF
FIRST CHARTER CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

     This Agreement is entered into this _________day of _________, _________,
by and between First Charter Corporation (the “Corporation”), a corporation
organized and existing under the laws of the State of North Carolina and having
its principal place of business in Cabarrus County, North Carolina, and
                    , a citizen and resident of                      County, [
State ] (the “Participant”).

     WHEREAS, the Participant is a key employee of the Corporation or of First
Charter Bank (the “Bank”) and has been selected to participate in the First
Charter Corporation Restricted Stock Award Program effective as of April 25,
1995 (the “Program”); and

     WHEREAS, the Corporation and the Participant have agreed to enter into this
agreement (the “Agreement”) pursuant to the provisions of the Program to
establish certain rights and obligations of the parties;

     NOW, THEREFORE, the parties agree as follows:

     1. Acceptance of the Program. The Participant accepts participation in the
Program, the terms of which are hereby fully incorporated by reference. The
Participant acknowledges receipt of a copy of the Program and agrees to be bound
by such Program. In the event of a conflict between this Agreement and the
Program, the Program shall control. The Named Fiduciary, as defined in the
Program, retains the absolute right to interpret the Program and this Agreement,
and all decisions by the Named Fiduciary on such interpretation shall be final
and binding and shall not be subject to review. Capitalized terms used in this
Agreement and not otherwise defined herein shall have the same definitions as
set forth in the Program.

     2. The Participant. The Participant’s full name, address and social
security number are as follows:

                    
                    
                    

Phone Number                     

Social Security Number                     

     3. Participant’s Effective Date. Pursuant to Section 3 of the Program, the
effective date for the Participant shall be _________, _________.

     4. Grant of Restricted Stock. Pursuant to Section 4.1 of the Program and
subject to the provisions set forth herein and in the Program, the Corporation
hereby grants to the Participant ___(                    ) Shares of Restricted
Stock.

     5. Vesting Schedule. Pursuant to Section 4.2 of the Program and subject to
Section 4.3 thereof, the following Vesting Schedule shall apply to all
Restricted Stock granted under the Program.

             

      Vested Percentage     Vesting Credits   of Restricted Stock

[ Pursuant to terms of Award]

123



--------------------------------------------------------------------------------



 



     6. Vesting Credit. Pursuant to Section 4.2 of the Program, a Vesting Credit
shall accrue for the Participant for each fiscal year of the Corporation at the
end of which the Participant is employed by the Corporation.

     7. Vesting Period. Pursuant to Section 4.2 of the Program, the Vesting
Period for the Participant shall begin on the Participant’s Effective Date and
end on _________, _________.

     8. Option of Payment of Taxes and Other Liabilities. Pursuant to Section
11(d) of the Program, the Participant may satisfy any income tax or other
withholding requirements by electing to have a number of shares withheld from
the share of Restricted Stock otherwise issuable upon the granting or vesting of
such Restricted Stock, as the case may be, equal in value to the aggregate
withholding tax or other liabilities.

     Except as otherwise provided in the Program, neither the Participant nor
his Personal Representative may sell, transfer, assign, pledge, hypothecate or
otherwise dispose of, grant a security interest in or encumber any shares of
Restricted Stock granted under the Program and hereunder prior to the vesting
thereof as set forth in the Program and this Agreement.

     This Agreement cannot be amended, altered or modified, except by written
instrument duly executed on behalf of the Corporation and by the Participant and
may not be terminated except with the written consent of the Corporation and the
Participant.

     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.

                  FIRST CHARTER CORPORATION
 
           
Attest:
  By:        
 
         
 
      President and Chief Executive Officer  
 
           
(CORPORATE SEAL)
                Participant:    
 
           

124